—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J.), rendered September 14, 2001, convicting him of rape in the first degree, robbery in the first degree, and sexual abuse in the first degree. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied that branch of his motion which was to suppress certain statements made to the police as involuntary (see People v Anderson, 42 NY2d 35 [1977]; People v Gonzalez, 39 NY2d 122 [1976]; People v Sohn, 148 AD2d 553 [1989], lv denied 74 NY2d 747 [1989]).
The defendant’s remaining contentions lack merit. Ritter, J.P., S. Miller, H. Miller and Cozier, JJ., concur.